Citation Nr: 1032866	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for cerebellar hemangioblastoma, 
including as secondary to service-connected vocal cord cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, that 
denied service connection for cerebellar hemangioblastoma.  

The Veteran testified at a February 2007 hearing before an RO 
decision review officer.  A transcript of the proceeding is of 
record and has been reviewed.    
The Veteran also provided testimony at a March 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the proceeding is of record and has been reviewed.  

Regardless of the determination reached by the RO, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.

The issue of entitlement to service connection for cerebellar 
hemangioblastoma, including as secondary to service-connected 
residuals of squamous cell carcinoma of the right vocal cord, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied a claim of entitlement to service connection for a brain 
tumor due to herbicide exposure and properly notified the 
Veteran.  

2.  Evidence received since the September 2002 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for cerebellar hemangioblastoma, and it raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied the Veteran's 
claim of entitlement to service connection for a brain tumor due 
to herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Some of the evidence received subsequent to the September 
2002 rating decision is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As to the application to reopen application to reopen the 
previously denied claim, in view of the Board's favorable 
disposition of this matter, all notification and development 
action needed to fairly adjudicate this appeal has been 
accomplished.

New and Material Evidence

In a September 2002 rating decision, the RO denied service 
connection for a brain tumor due to herbicide exposure.  In that 
decision, the RO acknowledged the Veteran's diagnosis of a 
hemangioblastoma and surgery for removal, however, noted his 
tumor to be an extremely common benign tumor which is not a 
condition for which presumptive service connection can be 
established.  The Veteran did not appeal, and the decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  In September 2005, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record. 

The evidence of record at the time of the RO's September 2002 
rating decision included the Veteran's DD Form 214, reflecting 
service in Vietnam, service treatment records which are negative 
for cancer, and post-service medical records reflecting treatment 
for vocal cord carcinoma status post biopsy and radiation, and 
for cerebellar hemangioblastoma.  The record also included the 
Veteran's assertions that his cerebellar hemangioblastoma was 
caused by herbicide exposure during service in Vietnam.

Additional evidence received since the September 2002 RO decision 
includes a report of a March 2007 VA neurological examination, VA 
medical records, and internet articles regarding brain tumors.  
The Veteran has also presented a new theory of entitlement, 
specifically that his cerebellar hemangioblastoma may 
alternatively be due to radiation treatment for a vocal cord 
carcinoma.

Upon review of the record, the Board finds that some of the 
evidence received since the prior final September 2002 rating 
decision is new and material.  Specifically, in January 2007, the 
Veteran submitted literature from the National Cancer Institute, 
as well as several other organizations addressing brain tumors in 
adults.  The studies demonstrate that individuals receiving high-
dose ionizing radiation have an increased risk for developing 
brain tumors.  The scientific/medical literature was not of 
record at the time of the September 2002 rating decision and 
suggests that the Veteran's brain tumor may be associated with 
his radiation treatment for service-connected residuals of vocal 
cord cancer; and thus relates to an unestablished fact necessary 
to substantiate the claim.  Thus, the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for 
service connection for cerebellar hemangioblastoma is reopened; 
the appeal is granted to this extent only.


REMAND

After a review of the claims file, the Board finds that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for cerebellar hemangioblastoma, including 
as secondary to service-connected residuals of squamous cell 
carcinoma of the right vocal cord.  

At the outset, the Board notes that the Veteran has a current 
diagnosis of cerebellar hemangioblastoma and contends that this 
disability is due to herbicide exposure in service, or in the 
alternative, is due to radiation treatment for his service-
connected residuals of squamous cell carcinoma of the right vocal 
cord.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that 
38 C.F.R. § 3.310 (pertaining to secondary service connection) 
was amended effective October 10, 2006.  

The Board notes that the Veteran underwent a VA examination in 
March 2007.  
The examiner provided an extensive review of the record and the 
Veteran's medical history, providing a diagnosis of 
hemangioblastoma, ultimately concluding that the radiation 
therapy the Veteran underwent for his service-connected laryngeal 
cancer is not the proximate cause of his cerebellar 
hemangioblastoma.  However, the March 2007 VA examiner did not 
address the issue of whether the Veteran's cerebellar 
hemangioblastoma was aggravated (i.e., permanently worsened) by 
his service-connected residuals of squamous cell carcinoma of the 
right vocal cord.  

As such, the Board finds that the March 2007 examination report 
is inadequate, and that a remand is also required to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected residuals of squamous 
cell carcinoma and his cerebellar hemangioblastoma, to include 
whether there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  In this regard, 
the Board notes that when readjudicating the claim the Veteran 
should be provided notice of the amendments to 38 C.F.R. § 3.310.  
38 U.S.C.A. § 5103A; Allen, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).
 
Regarding Social Security Administration (SSA) records, in a 
February 2003 VA outpatient counseling narrative, a VA 
psychologist noted the Veteran's cerebellar tumor and subsequent 
April 2002 surgery, indicating that the Veteran is no longer able 
to work and is currently receiving SSA disability benefits.  It 
does not appear that the RO attempted to obtain SSA records 
pertaining to the Veteran.  As these records may be relevant to 
the current appeal, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions and 
any medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with updated notice 
regarding his claim for secondary service 
connection, including notice of the current 
38 C.F.R. § 3.310.  The Veteran and his 
representative should be given an opportunity 
to respond.

2.  The RO/AMC should contact the Veteran in 
order to obtain the names and addresses of 
all medical care providers who have treated 
him for complaints related to his cerebellar 
hemangioblastoma.  After securing any 
necessary releases, obtain any records which 
are not duplicates of those in the claims 
file, and associate them with the claims 
file.  Any negative search should be noted in 
the record and communicated to the Veteran.

3.  The RO/AMC should obtain from the SSA the 
records pertinent to the Veteran's claim 
and/or award of SSA disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

4.  The RO/AMC should forward the Veteran's 
claims folder to the VA physician who 
provided the March 2007 medical opinion.  (If 
that examiner is unavailable, the Veteran's 
claims file should be referred to another 
appropriate examiner for review and comment.) 

The examiner should be asked to provide an 
addendum with respect to the following 
question:

Is it at least as likely as not (a 50 percent 
or higher degree of probability) that the 
Veteran's service-connected residuals of 
squamous cell carcinoma of the right vocal 
cord (to include any treatment for that 
carcinoma) aggravated his cerebellar 
hemangioblastoma?

The examiner is also advised that aggravation 
for legal purposes is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary flare-
up of symptoms.  If aggravation is present, 
the clinician should indicate, to the extent 
possible, the approximate level of cerebellar 
hemangioblastoma present (i.e., a baseline) 
before the onset of the aggravation.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.

5.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claim.  If 
the claim remains denied, the RO should issue 
a supplemental statement of the case that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, as well as the 
regulations regarding presumptive service 
connection based on herbicide exposure, and 
provide the Veteran and his representative 
with an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


